PER CURIAM.
The appealed order, denying application for relief under Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix, was predicated on insufficiency of allegation in the motion for relief and must be affirmed. See Dias v. State, Fla.App.1963, 158 So.2d 766. Since the disposition of the motion in the lower court did not reach the merits of appellant’s claim, the order and our affirmance are without prejudice to any subsequent proceedings on proper motion under Criminal Procedure Rule No. 1. See Sanders v. United States, 373 U.S. 1, 83 S.Ct. 1068, 10 L.Ed.2d 148 (1963).
Affirmed.
ALLEN, Acting C. J., and SHANNON and WHITE, JJ., concur.